Citation Nr: 1033665	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-24 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a July 2009 hearing at the RO.

In December 2009, the Board remanded the case for further 
evidentiary development.  The file has now been returned to the 
Board for further appellate review.


FINDING OF FACT

The preponderance of the evidence is against finding that chronic 
left ankle sprain is etiologically related to active military 
service.


CONCLUSION OF LAW

Chronic left ankle sprain was not incurred or aggravated in 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008) defines VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b), 73 FR 23353-56 (April 30, 2008).  
The requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

A May 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of the May 2006 letter, and opportunity for the Veteran to 
respond, the August 2008 statement of the case (SOC) reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of the latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
July 2009 travel board hearing, along with various written 
statements provided by the Veteran, and by her representative on 
her behalf. The Board also finds that no additional RO action to 
further develop the record is warranted.

As indicated, the RO gave the Veteran notice of what was required 
to substantiate the claim on appeal, and the Veteran has been 
afforded ample opportunity to submit such information and/or 
evidence. Neither in response to the letters cited hereinabove 
nor at any other point during the pendency of this appeal has the 
Veteran or her representative informed the RO of the existence of 
any identified evidence- in addition to that noted -that needs to 
be obtained prior to appellate review.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534 at 549; Cf. 38 C.F.R. § 
20.1102 (2006).

The Board remanded the case for VA examination in December 2009, 
and the Veteran was afforded such examination in February 2010.   
The Veteran has not asserted, and the examination report does not 
show, that the examination was deficient in any way; further, the 
competency of a VA examiner is presumed absent a showing of some 
evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 
(1999).   The Board accordingly finds the originating agency has 
substantially complied with the Board's remand directives.  
Dymant v. West, 13 Vet. App. 141, 146-47 (1999). 

Under these circumstances, the Board finds the Veteran is not 
prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim herein decided.
Analysis

Service connection may be granted for any disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation in service of a pre-existing injury or disease.  
38 U.S.C.A. § 1131.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Through hearing testimony and written statements, the Veteran 
contends that she currently suffers from a left ankle disorder 
which is due to ankle sprains that she incurred during active 
service.  She maintains that since service, she has continued to 
have chronic pain and swelling in her left ankle.

The service treatment records show that in March and April 1985 
and in April 1986, the Veteran received treatment for recurrent 
left ankle sprains.  On report of medical history completed in 
June 1986, the Veteran reported that she had foot trouble.  The 
examiner noted that she had broken her left foot in November 1985 
and that it was still painful when stressed.  X-rays of the left 
foot conducted in June 1986 revealed a very small inferior 
calcaneal bony spur, otherwise within normal limits.  On 
separation examination in June 1986, the Veteran's feet and lower 
extremities were noted to be normal.  

Post-service, there are no medical records reflecting treatment 
for the left ankle.

The Veteran underwent a VA examination in February 2010 and was 
diagnosed as having chronic left ankle strain.  The examiner 
indicated that the claims folder was reviewed in full.  In 
particular, the examiner noted that on three separate occasions 
during service the Veteran suffered injuries to her left ankle 
but post-service there is no medical evidence of ongoing 
treatment of the ankle.  The examiner further reported that the 
Veteran complained of chronic pain in her left ankle but there 
was insufficient evidence to show whether the condition resolved 
in the military or was in fact chronic.  It was noted that there 
was a gap of 24 years of any medical treatment for the ankle.  
Thus, the examiner concluded that it was less likely than not 
that the current ankle pain/strain was due to ankle sprains in 
the military.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. 
App. 66 (1991).   In this case, there is no medical opinion of 
record contradicting the opinion of the VA examiner.

The most probative medical evidence in this case preponderates 
against the Veteran's claim.  While the service treatment records 
document recurrent left ankle sprains, the first diagnosis of a 
chronic left strain was not made until February 2010, which is 24 
years after service.  The Veteran has not asserted, and the 
evidence does not show, that there has been continuity of 
symptomatology of a left ankle disorder between 1986 and 2010.  
See Savage v. Gober, 10 Vet. App. 488 (1997). 

More significantly, the February 2010 VA examiner determined that 
the Veteran's current left ankle pain/strain was not due to the 
ankle sprains she incurred during active service.  The opinion 
was based upon a comprehensive review of the claims folder, it 
was supported with clinical data and a rationale was provided.  

The Veteran genuinely believes that a current left ankle disorder 
was incurred in service.  She presented testimony that since 
service, she has experienced recurrent pain and swelling in her 
left ankle.  While a layperson can present a history of symptoms, 
a layperson who lacks medical training and expertise cannot 
provide a competent opinion on a matter as complex as the 
etiology of her current left ankle disorder.  Hence, the 
appellant's views as to the etiology of this disorder are of no 
probative value.  

Moreover, even if her opinion was entitled to be accorded some 
probative value, it is far outweighed by the more persuasive 
medical opinion of record.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006)).  In this respect, the February 2010 VA examiner's 
opinion specifically considered the appellant's assertion that 
she has experienced chronic left ankle pain since her discharge 
from service but determined against nexus.  

The preponderance of the competent medical evidence is against 
finding that the Veteran's left ankle sprain was caused or 
aggravated by active military service. Service connection is 
therefore denied.  38 U.S.C.A. § 5107(b).

In arriving at the determination above the Board has considered 
the benefit-of-the-doubt rule.  In this case the preponderance of 
the evidence is against the claim and the benefit-of-the-doubt 
rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left ankle sprain is 
denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


